Citation Nr: 1135418	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than January 27, 2005 for the award of individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1960.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals form a September 2005 rating decision of the Regional Office (RO) in San Diego, California.

In October 2009, the Board denied the Veteran's claim.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court, pursuant to a Joint Motion for Remand (JMR) of November 2010, remanded the claim to the Board for compliance with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA examination of June 2005, the examiner noted that the Veteran was seen at by Behavioral Health on an infrequent basis at the VA.  In a July 2011 brief filed by the Veteran's attorney, it was noted that the Veteran had been treated at the Loma Linda VA Medical Center and the Palm Dessert VA Clinic.  A review of the claim file shows that there is no indication that the RO requested treatment records by the Behavioral Health unit from either facility and none have been associated with the claim file.  Therefore, to ensure due process, the Board will request that said records be obtained.  The Board notes, however, that the issue at hand is entitlement to an effective date earlier than January 27, 2005 for the grant of individual unemployability.  Therefore, the Board finds that the only records potentially relevant in the present case would be those prior to January 27, 2005.  

Accordingly, the case is REMANDED for the following action:

Request all treatment records for the Veteran from Behavioral Health from the Loma Linda VA Medical Center and the Palm Dessert VA Clinic prior to January 2005.  If no records are available a negative response is requested.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


